                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT

TINA GRAY-RAND, MICHAEL                               )
HAMMOND, WILLIAM ROYALS,                              )
TAYLOR COOK, and others similarly                     )
situated,                                             )
        Plaintiffs,                                   )
                                                      )
v.                                                    )       Civil Action No. 2:21-cv-178
                                                      )
VERMONT AGENCY OF HUMAN                               )
SERVICES, MICHAEL SMITH,                              )
Secretary of the Agency of Human Services,            )
and SEAN BROWN, Commissioner of the                   )
Department for Children and Families,                 )
       Defendants.                                    )

                                   STIPULATED DISMISSAL

         Plaintiffs Tina Gray-Rand, Michael Hammond, William Broyles (named in the pleadings

as Williams Royals), and Taylor Cook, and Defendants the Vermont Agency of Human Services,

Michael Smith in his official capacity as Secretary of the Agency of Human Services, and Sean

Brown in his official capacity as Commissioner of the Department for Children and Families, by

and through their undersigned counsel, hereby stipulate to the dismissal with prejudice and

without costs of the above-captioned action, with court approval pursuant to F.R.C.P. 41(a)(2).

In order to resolve this matter without further litigation, the Parties have executed a

comprehensive Settlement Agreement, attached as Exhibit 1. The Parties do not intend this

Stipulated Dismissal and Settlement Agreement to be or to be construed as, nor shall the

Stipulated Dismissal and Settlement Agreement be construed as, a consent decree or consent

order.

Stipulated and Agreed:

_____________________________                         ________________________________



                                                  1
Jessica Radbord, Esq.                      Rachel E. Smith, Esq.
Vermont Legal Aid, Inc.                    Office of the Attorney General
Attorney for the Plaintiffs                Attorney for the Defendants

SO ORDERED.

___________________________________
Hon. Christina Reiss, District Judge
United States District Court




                                       2
